DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examine both groups.  This is not found persuasive because the Examiner maintains there would be burden because the two Groups are different and would thereby, require different searches and classes of search. For example, Group I is a crystallized glass while Group II is just a glass which is chemically strengthened. Due to crystallized glasses having different structures from that of glasses (i.e. crystallized glasses include crystal phases with glass phases while mere glass includes no crystals in their structure), the Groups would require entirely different fields and locations of search which would result in burden if both Groups were not restricted. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected because it is unclear whether the claims are requiring the glasses to have claimed thickness and optical properties or whether the claims are reciting conditional limitations wherein the glass is only required to exhibit the recited properties when at a thickness of 0.8mm. For examination, the limitations will be interpreted as conditional limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Matano (JP2001348250, rejection using English machine translation). 
Regarding claims 1 and 4: Matano teaches a crystallized glass comprising in mass % the following,

    PNG
    media_image1.png
    379
    166
    media_image1.png
    Greyscale

which meets the claimed composition. Matano does teach that their crystallized glass has a visible transmittance of above 85% in terms of a thickness of 1mm (see Tables and 0049) but fails to explicitly disclose their glass having such a transmittance at 0.8mm or a haze as claimed at 0.8mm. 
However, the Examiner initially notes that in terms of transmittance, given that Matano teaches transmittance above 85% at 1mm, one having ordinary skill would reasonably conclude a transmittance above 85% to still be obtained at a thickness 0.8mm. Specifically, not only are the thicknesses so close but additionally, the reduction of thickness from 1 to 0.8mm would be removing material that would interfere with transmittance and thereby would be expected to, if anything, only provide increased transmittance from that of 1mm. Additionally, regarding the transmittance and haze limitations it is noted that Matano’s glass above has the same composition as that claimed. Further, Matano’s crystallized glass can even be made by a similar two step 
Regarding claim 2: Although Matano teaches their above crystallized glass forms quartz as a main crystalline phase and does not explicitly recite the presence of β-spodumene, it is noted that as discussed above Matano’s glass has the same composition as Applicants’. Additionally, Applicants disclose that their crystallized glass comprising said spodumene is formed by heating the glass composition in a two-step process (see 0068) and as discussed above, Matano teaches that their glass can also be formed by heating their glass composition in a similar two step method as Applicants’ with overlapping temperatures and durations. As such, although Matano may not explicitly disclose the presence of spodumene, given the similarities between Matano and Applicants’, one having ordinary skill would reasonably conclude β-spodumene to be formed to some degree with the quartz absent an evidentiary showing to the contrary (MPEP 2112). 

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Shimatani (US PN 6,782,338). 
Regarding claims 1 and 4: Shimatani teaches a crystallized glass comprising in mass % the following,

    PNG
    media_image2.png
    375
    178
    media_image2.png
    Greyscale

which meets the claimed composition. Shimatani does teach that their crystallized glass is transparent but fails to explicitly disclose their glass having such a transmittance at 0.8mm or a haze as claimed at 0.8mm. However, Shimatani’s glass above has the same composition as that claimed. Further, Shimatani’s crystallized glass can even be made by a similar two step method as Applicants’ with overlapping temperatures and durations (see Col. 6, line 1-6 and Col. 7, lines 20-22 in Shimatani and 0068 in Applicants’ specification). Given the similarities, one having ordinary skill would reasonably conclude the same resulting properties absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 2: Although Shimatani teaches their above “transparent” crystallized glass forms quartz as a main crystalline phase and does not explicitly recite the presence of β-spodumene, it is noted that as discussed above Shimatani’s glass has the same composition as Applicants’. Additionally, Applicants disclose that their . 

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Fujita (JP2001348250, rejection using English machine translation). 
Regarding claims 1-2 and 4: Fujita teaches a crystallized glass comprising in mass % the following (the *sp is beta spodumene),

    PNG
    media_image3.png
    454
    114
    media_image3.png
    Greyscale

which meets the claimed composition. 
Fujita fails to explicitly disclose their glass having such a transmittance at 0.8mm or a haze as claimed at 0.8mm. However, the glass above has the same composition as that claimed. Further, Fujita’s crystallized glass can even be made by a similar two step method as Applicants’ with overlapping temperatures and durations (see 0033 and 0039 in Fujita and 0068 in Applicants’ specification). Given the similarities, one having ordinary skill would reasonably conclude the same resulting properties absent an evidentiary showing to the contrary (MPEP 2112). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano (JP2001348250, rejection using English machine translation) in view of any one of (USPub 20110071011), (USPub 20100167903) or (US Pub 20140357468). 
As discussed above, Matano teaches the invention of claim 1 but fails to teach the inclusion of SrO as claimed. However, Matano does not exclude the addition of such an oxide and instead, only generally teaches their glass being an LAS crystallized glass.
As ‘011, ‘903 and ‘468, who each similarly disclose LAS crystallized glasses, teach that SrO, in amounts falling without or overlapping that claimed, can be added to such glasses to improve melting, stabilize and/or influence the microstructure of the glass (see 0042 in ‘011; 0129 in ‘903 and 0047-0052 in ‘468), it would have been obvious to one having ordinary skill at the time of invention to modify Matano to include SrO in amounts meeting that claimed in order to improve melting, stabilize and/or influence the microstructure of the glass.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani (US PN 6,782,338) in view of any one of (USPub 20110071011), (USPub 20100167903) or (US Pub 20140357468). 

As ‘011, ‘903 and ‘468, who each similarly disclose LAS crystallized glasses, teach that SrO, in amounts falling without or overlapping that claimed, can be added to such glasses to improve melting, stabilize and/or influence the microstructure of the glass (see 0042 in ‘011; 0129 in ‘903 and 0047-0052 in ‘468), it would have been obvious to one having ordinary skill at the time of invention to modify Shimatani to include SrO in amounts meeting that claimed in order to improve melting, stabilize and/or influence the microstructure of the glass.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP2001348250, rejection using English machine translation) in view of any one of (USPub 20110071011), (USPub 20100167903) or (US Pub 20140357468). 
As discussed above, Fujita teaches the invention of claim 1 but fails to teach the inclusion of SrO as claimed. However, Fujita does not exclude the addition of such an oxide and instead, only generally teaches their glass being an LAS crystallized glass.
As ‘011, ‘903 and ‘468, who each similarly disclose LAS crystallized glasses, teach that SrO, in amounts falling without or overlapping that claimed, can be added to such glasses to improve melting, stabilize and/or influence the microstructure of the glass (see 0042 in ‘011; 0129 in ‘903 and 0047-0052 in ‘468), it would have been obvious to one having ordinary skill at the time of invention to modify Fujita to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/747584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784